Citation Nr: 0820419	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of right knee surgery.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of left knee surgeries.

3.  Entitlement to service connection for a back disorder as 
secondary to the service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
September 1994, and is a decorated combat veteran as 
reflected by his receipt of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran appeared and testified at a hearing held at the 
RO before the undersigned in April 2008.

The issues of an increased disability rating for service-
connected left knee disability and secondary service 
connection for a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee disability is not productive of 
limitation of motion, moderate recurrent subluxation or 
lateral instability, or ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of right knee surgery are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260 and 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran was initially provided 
notice on his claim for an increased disability rating of his 
right knee disability in November 2002, prior to the initial 
AOJ decision.  Although this notice was deficient in that it 
failed to provide notice to the veteran of the fourth 
Pelegrini II element, notice of this element was provided in 
a March 2005 letter.  These letters read as a whole advised 
the veteran of the all the Pelegrini II elements as stated 
above.  The veteran's claim was readjudicated in November 
2005 after affording him with an opportunity to respond to 
the March 2005 letter.  Thus the Board finds that the veteran 
has not been prejudiced by the late timing of the notice of 
the fourth Pelegrini II element as he has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Vazquez-Flores v. Peake, the Court held that, for a claim 
seeking increased compensation for an already service-
connected disability, 38 U.S.C.A. § 5103(a) requires that VA 
notify the claimant that he/she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life in 
order to substantiate the claim.  Vazquez-Flores, 22 Vet.App. 
37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which compensation is 
being sought, their severity and duration, and their impact 
upon employment and daily life.  Id., see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here the duty to notify was not satisfied prior to the 
initial adjudication.  Although any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, VA can avoid reversal 
by showing that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

Here, the Board finds that any notice errors have not 
affected the essential fairness of the adjudication of the 
veteran's claim for an increased disability rating.  He was 
advised that he must provide evidence demonstrating a 
worsening or increase in the severity of his disability, and 
that such information could include different types of 
medical and lay evidence such as statements from his doctors, 
including physical and clinical findings and the results of 
any laboratory tests or x-rays; his own statements completely 
describing his symptoms, their frequency and severity and 
other involvement, extension and additional disablement 
caused by the disability; and statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability has 
become worse.  He was also advised to identify any recent VA 
treatment.  In addition, he was advised of his responsibility 
to support the claim with appropriate evidence.  

Further, the veteran has demonstrated actual knowledge of 
what he needs to show in order to be entitled to a higher 
disability rating for his service-connected right knee 
disability.  The veteran testified at a Travel Board hearing 
in April 2008 that he is aware of the different types of 
evidence that he can submit in support of his claim and that 
evaluation of his right knee disability is based either on 
limitation of motion or due to instability.  He also 
testified as to how his right knee disability has affected 
both his employment and his daily life (e.g., he changed jobs 
because of his knee problems, he is unable to sit long 
periods of time, does not work in his garage as much, does 
not play with his son as much).  In addition, the veteran 
testified that he was aware of the rating criteria available 
to evaluate his right knee disability.  

Thus the veteran's testimony is sufficient to show that he 
has actual knowledge of the Vazquez-Flores elements relative 
to his claim for an increased disability rating for his 
service-connected right knee disability.  Further, he was 
provided notice in March 2006 that disability ratings were 
assigned a rating from 0 to 100 percent under the schedule 
for evaluating disability as published in the Code of 
Regulations, that disability ratings may be assigned at other 
levels, and that the nature and symptoms, severity and 
duration, and impact on employment were considered in 
determining disability ratings.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
veteran was provided notice of the missing elements and 
subsequent adjudication.  The veteran's claim has been 
adjudicated almost continuously since 2002 with the veteran 
submitting evidence and VA issuing multiple Supplemental 
Statements of the Case.  Thus the veteran has had plenty of 
time to become familiar with the VA claims process and of 
what he needed to provide in order to substantiate his claim.  
Accordingly, the Board finds that any error in the notices 
provided to the veteran on his claim for an increased 
disability rating have not affected the essential fairness of 
the adjudication.  

As to VA's duty to assist, the RO attempted to obtain all 
medical records identified by the veteran.  VA outpatient 
records are in the file for treatment from January 2001 
through April 2004.  Although the veteran testified at the 
April 2008 hearing that he may have been seen one additional 
time at VA since June 2005 (date of last VA examination), he 
stated that his condition has not changed since then.  Thus, 
the failure to obtain any VA treatment records since April 
2004 is not prejudicial to the veteran as such records would 
not show a worsening or increase in severity of the service-
connected right knee disability.  Although asked for, the 
veteran has not identified any private medical treatment  and 
has not provided VA with releases to obtain any private 
medical treatment records.  The veteran was notified in the 
rating decisions, Statement of the Case and Supplemental 
Statements of the Case of what evidence had been obtained and 
considered.  He has not identified any additional evidence 
that would be relevant to his claims.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  He was afforded VA examinations in February 
2003 and June 2005 and has not reported that the condition 
has worsened since he was last examined; thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's right knee disability has been rated as 10 
percent disabling under Diagnostic Code 5257, which provides 
for evaluating an impairment of the knee with recurrent 
subluxation or lateral instability as 10 percent disabling 
for a slight impairment, 20 percent disabling for a moderate 
impairment, and 30 percent disabling for a severe impairment.  
38 C.F.R. § 4.71a (2007).  Under Diagnostic Code 5257, 30 
percent is the maximum schedular rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Loss of range of motion is evaluated using Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 is used to evaluate knee 
disabilities based upon limitation of flexion of the knee.  
It provides for a compensable rating when flexion is limited 
to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).  Diagnostic Code 5261 is used to evaluate knee 
disabilities based upon limitation of extension of the knee, 
and provides for a compensable rating when extension is 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2007).  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, 
Plate II (2007).  

Other diagnostic codes that may be applicable include 5003 
and 5256.  Under Diagnostic Code 5003, arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion of the affected joints.  When however, the limited 
motion of the specific joint or joints involved would be 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assigned for each involved major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (2007).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, however, arthritis is 
rated as 10 percent disabling when shown by x-ray evidence of 
the involvement of two or more major joints or two or more 
minor joint groups, or as 20 percent disabling when show by 
x-ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, with occasional 
incapacitating exacerbations.  A separate rating is available 
for a veteran who has arthritis and instability of the knee.  
See VAOPGCPREC 23-97.

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007).  When a 
veteran has ankylosis of the knee in flexion between 20 
degrees and 45 degrees, a 50 percent rating is warranted.  
Knee ankylosis that is extremely unfavorable, in flexion at 
an angle of 45 degrees or more, warrants a maximum 60 percent 
evaluation.  Id.

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  

The medical evidence available consists of VA treatment 
records and the reports from two VA examinations conducted in 
February 2003 and June 2005.  VA treatment records show that 
the veteran has been seen less than once a year for 
complaints relating to his knees.  A January 2001 treatment 
note shows that the veteran worked at a shipping dock that 
required strenuous lifting.  It also notes that he ran during 
his breaks at work.  Although the main focus of this 
treatment visit was the veteran's exercise induced asthma, 
the treatment note indicates that examination of the 
extremities revealed they had full range of motion.  The 
assessment related to the veteran's knees was degenerative 
joint disease.  Although the veteran was seen in May 2002, 
this treatment visit was solely related to the veteran's 
exercise induced asthma.

The veteran was not seen again for complaints relating to his 
knees until May 2003.  The assessment was that it seemed he 
had typical degenerative joint disease knee complaints that 
have not responded to operative interventions.  The treatment 
note from April 2004 shows the veteran reported things were 
going well with his knees except for having pains with 
changes in the weather.  He denied taking any medications 
related to his knee pain.  He reported being followed by a 
private doctor.  Despite being asked for in a March 2005 
letter, the veteran has not provided a release for VA to 
obtain any private treatment records from this doctor nor has 
he submitted them himself.

The veteran was afforded a VA examination in February 2003.  
At this examination, the veteran reported knee pain, ache, 
stiffness and swelling.  He denied using a cane or brace.  He 
was functioning and worked loading trucks.  No specific 
flare-ups were noted.  He did report, however, that heavy 
repetitive use bothered and irritated the knees.  Physical 
examination revealed the veteran ambulated without aids or 
assistance and with a normal station and gait.  There was a 
scar from his surgery over the right knee.  Range of motion 
was from 0 to 140 degrees of flexion with no pain on active 
or passive motion with or without resistance.  There was no 
effusion or joint line tenderness.  The knee was stable to 
mediolateral and anteroposterior testing.  McMurray's sign 
was negative.  X-rays taken that day showed previous 
orthopedic surgery without evidence of significant joint 
space narrowing, fracture or dislocation.  The assessment was 
residual postop ACL (anterior cruciate ligament) repair and 
meniscal injury, right knee.

The veteran had a second VA examination in June 2005.  Again 
he reported knee pain, soreness and stiffness, but denied 
swelling.  He denied wearing a brace or using a cane.  No 
specific flare-ups were noted.  He denied being bothered by 
repetitive use but indicated being bothered by weather 
changes.  He reported working loading trucks and being able 
to do his normal daily activities.  He denied taking any 
medication for his knee.  Physical examination revealed a 
surgical scar across the veteran's right knee.  Range of 
motion was 0 to 140 degrees with only slight pain at the 
extremes of motion.  There was no change with repetition.  
The knee was stable to medial/lateral and anterior/posterior 
testing, and McMurray's sign was negative.  The examiner 
noted that x-rays of the knees showed minimal arthritis.  The 
assessment was residual postop anterior cruciate ligament 
repair, right knee.

The veteran testified at a hearing before the undersigned in 
April 2008.  He denied any swelling in the knee but 
complained of pain, especially sharp pain when the weather 
changes.  He testified that he recently changed jobs from 
working loading trucks (which was very hard for his knees, 
feet and back) to a more casual job that is less physically 
demanding.  He acknowledged that the job change did not 
affect his pay or his ability to advance at work.  In 
addition, he testified that he had only been to VA for 
treatment related to his knees one time in the past three 
years.  He denied taking any medications for his knees or 
using a brace or cane.  He also denied having any limitation 
of motion of the knee.

Based upon this evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent is warranted for 
the veteran's service-connected right knee disability.  The 
veteran's right knee disability is objectively manifested 
only by pain.  There is no evidence of limitation of motion, 
ligamentous instability, recurrent subluxation, dislocation, 
or ankylosis.  There is also no evidence of additional 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2007).  The veteran denied having 
specific flare-ups and VA examination did not show any 
additional limitation of motion, weakness, fatigability, 
incoordination or pain on repetitive testing.

Further, the Board notes that, although the June 2005 VA 
examiner indicated in his report that x-rays showed minimal 
arthritis of the knee, a separate disability rating is not 
warranted under Diagnostic Code 5003 since the veteran does 
not have limitation of motion of the right knee.  Diagnostic 
Code 5003 only provides for a 10 percent disability rating 
when there is noncompensable limitation of motion.

Thus the evidence is against finding that the veteran's 
disability picture approximates the next higher rating under 
Diagnostic Code 5257.  In other words, the evidence does not 
show the veteran's right knee disability is consistent with 
moderate recurrent subluxation or lateral instability.   Nor 
is a higher disability rating warranted under any other 
applicable Diagnostic Code as the evidence fails to show that 
the criteria for higher than a 10 percent disability rating 
under those Diagnostic Codes are met.

Thus, the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 10 
percent for his service-connected right knee disability.  The 
benefit of the doubt doctrine has been considered and applied 
where appropriate.  The preponderance of the evidence being 
against the veteran's claim, however, his appeal must be 
denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of right knee surgery is denied.

REMAND

The Board finds that remand of the veteran's claims for an 
increased disability rating for service-connected left knee 
disability and service connection for a back disorder is 
warranted to further develop these claims.   

Increased Disability Rating for Left Knee Disability

The veteran argues that his service-connected left knee 
disability should be evaluated under Diagnostic Code 5258, 
which provides a 20 percent disability rating when there is 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2007).  

An operative record from a private hospital dated October 18, 
2002, shows that the veteran underwent arthroscopic partial 
left medial meniscectomy.  The operation revealed that there 
was a flap tear of the medial meniscus, a fair amount of scar 
tissue formed in the anterior portion of the knee, and some 
degenerative tearing of the inner aspect of the lateral 
meniscus.  The lateral meniscus, medial meniscus, the 
intercondylar notch, some of the scar tissue as well as the 
suprapatellar pouch were debrided during the surgery.  Thus, 
there is evidence of prior tears of the semilunar cartilage 
that were repaired by debridement (i.e., removal).

However, the veteran has undergone two VA examinations (in 
February 2003 and June 2005) where he referred that he 
continues to have occasional give away and locking with pain 
of the left knee since shortly after the October 2002 
surgery.  In addition, he testified in April 2008 that his 
left knee will lock up when he has it in a straight position, 
and he has to "pop" it back into place, which is very 
painful.  He states that it feels like the knee is "out of 
joint and goes back into the joint when it goes back into 
place."  

Although the symptoms as reported by the veteran suggest he 
may have dislocation of the semilunar cartilage, the medical 
evidence is insufficient to establish this fact.  Thus, a VA 
examination is needed with the appropriate diagnostic 
studies, including a magnetic resonance imaging (MRI) study, 
being conducted to determine whether the veteran has 
dislocation of the semilunar cartilage that is causing his 
current symptoms of locking and pain in the left knee.

The Board also notes that the June 2005 VA examination report 
indicates the veteran may have minimal arthritis of the left 
knee as shown by x-ray evidence.  However, the actual x-ray 
report is not of record.  Such diagnosis should, therefore, 
be confirmed by appropriate diagnostic studies as well, and 
an opinion should be given whether any arthritis found is 
secondary to the veteran's service-connected left knee 
disability.

Secondary Service Connection for a Back Disorder

The veteran asserts that he has a back disorder that is 
secondary to his service-connected bilateral knee 
disabilities.  At the April 2008 hearing, he acknowledged 
that he has not sought any treatment for this condition.  
However, he testified that, since about 2000 or 2001, he has 
had dull low back pain on the right side.  He denied having a 
history of any low back injury, either in service or at work.  

The Board finds that the veteran's testimony is sufficient to 
warrant obtaining a VA examination to determine the exact 
nature of any current low back disorder that exists and to 
obtain medical expert opinions regarding its etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA joints 
examination for the purpose of determining the 
current severity of his service-connected left 
knee disability.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The examiner 
should indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary diagnostic studies, including a MRI 
study, should be conducted in order to ascertain 
whether there is dislocation of the semilunar 
cartilage and/or arthritis in the left knee.  If 
the diagnostic studies performed reveal that the 
veteran does have dislocation of the semilunar 
cartilage, then the examiner should opine whether 
such condition is causing the veteran's 
complaints of give away, locking and pain in the 
joint.  In addition, the examiner should 
determine the limitation of motion, if any, of 
the veteran's left knee and discuss whether there 
is pain on movement, swelling, tenderness, 
deformity or atrophy of disuse.  The examiner 
should elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical activity.  

2.  Schedule the veteran for a VA spine 
examination.  The claims file must be provided to 
the examiner for review in conjunction with the 
examination, and such review should be noted in 
the examination report.

After reviewing the file, the examiner should 
render a diagnosis of what, if any, disorder the 
veteran currently has relating to his low back.  
If the examiner finds the veteran has a current 
low back disorder, then the following opinions 
should be rendered:

    a)  Whether it is at least as likely as not 
that the current low back disorder is proximately 
due to or the result of the veteran's service-
connected bilateral knee disabilities; and

    b)  Whether it is at least as likely as not 
that the current low back disorder is related to 
any injury or disease incurred in service.

The examiner should provide a complete rationale 
for any opinion rendered, including discussing 
any evidence contrary to the opinion given.

3)  Then, after taking any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and ensuring that the VA 
examination reports are complete, the veteran's 
claims should be readjudicated.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


